 In the Matter of SHEVLIN-HIXON COMPANYandLUMBER AND SAWMILLWORKERS, LOCALS 2928 AND 2940,A. F. OF L.Case No. 19-R-1527.-Decided June 6, 1945Mr. C. L.Irving,of Klamath Falls,Ore., for the Company.Mr. William F. Wedel,ofBend,Oreg., andMessrs.Wilbur YoemanandDonald Gelman,of Klamath Falls, Oreg., forthe A. F. of L.Mr. George Brown,of Portland, Oreg., andMr. JoeHuber,of KlamathFalls,Oreg., for the I. W. A.Mr. LouisCokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Lumber and Sawmill Workers Union, Locals2928 and 2940, A. F. of L., herein called the A. F. of L., alleging that a ques-tion affecting commerce had arisen concerning the representation of em-ployees of Shevlin-Hixon Company, Bend, Oregon, herein called theCompany, the National Labor Relations Board provided for an appropriatehearing upon due notice before John E. Medrick, Trial Examiner. Saidhearing was held at Bend, Oregon, on April 20, 1945. At the commencementof the hearing, the Trial Examiner granted a motion of International Wood-workers of America, Local Union 6-7, C. 1. 0., herein called the I. W. A., tointervene. The Company, the A. F. of L., and the I. W. A. appeared, partici-pated, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues. Duringthe course of the hearing, the I. W. A. moved to dismiss the petition. Forreasons set forth in footnote1, infra,the motion is denied. The Trial Exam-iner's rulings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :62 N. L. R. B., No. 24.159 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYShevlin-Hixon Company is a Delaware corporation with its executiveoffices at Minneapolis, Minnesota. We are here concerned with its loggingand mill operations in and near Bend, Oregon. All logs used by the Com-pany at its Bend, Oregon, mill are felled within the State of Oregon. TheCompany produces approximately 140,000,000 hoard feet of logs annually,about 90 percent of which is shipped by it to points outside the State ofOregon.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers Union, Locals 2928 and 2940, are labororganizations affiliated with the American Federation of Labor, admittingto membership employees of the Company.InternationalWoodworkers of America, Local Union 6-7, affiliated withthe Congress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 30, 1945, the A. F. of L. requested the Company to recognizeitas the exclusive collective bargaining representative of the employees atits logging camp and operations at Bend, Oregon. The Company refusedthis request on the ground that it was operating under a contract with theI.W. A.On December 27, 1941, the Company and the I. W. A. entered into anexclusive collective bargaining contract. The contract was to remain ineffect until April 1, 1942, and from year to year thereafter, unless notice ofa desire to terminate was given by either party thereto not less than 30 daysprior to anyannualexpiration date. No such notice has ever been given.Inasmuch as the A. F. of L.'s claim was made in timely fashion, we find thatthe contract does not constitute a bar to a present determination of repre-sentatives.Statements of a Field Examiner of the Board and the Trial Examiner,introduced into evidence at the hearing, indicate that the A. F. of L. repre-sents a substantial number of employees in the unit hereinafter found to beappropriate.'I Thestatements show thatthe A F of Lsubmitted 157 author ization cards bearing the names ofpersons who appear on theCompany's pay ioll of Match 10, 1945 There are 798 unplosees in theappropuate unitThe I.AV A did notpresent any evidenceof representation,but relies upon itscontract as evidence of its interest in the instant proceedingThe T \V A contends that the A F ofL has made an insufficient showing of representation and that the petition should, therefore, he dhs-nussedThecontract betweenthe Company and the I W. A alludedto above, contains a maintenancc-of-membership clause and a funthei provision which iegonesthe Company to recommend to its newemployees that theylourthe 1W A In view of these facts,we findno mcut in the I \V A 's con-tention regardingthe A. F. of L 's showingof interest SHEVLIN-HIXONCOMPANY161We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that all production and maintenance employees of theCompany in and about its logging camp and its operations at Bend, Oregon,excluding supervisory employees, maintenance foremen, office and clericalemployees, and conductors, brakemen, engineers, and firemen employed onthe railroad, constitute an appropriate unit. Some question arose at thehearing with respect to the disposition to be made of the car checker.The record indicates that the car checker checks all lumber which is loadedinto railroad cars and is responsible for the amount of the various grades oflumber that.is loaded. The car checker is paid on a monthly rate, in contrastto the other employees who are paid on an hourly or piece-rate basis, and itappears that his work is purely clerical in nature. We shall exclude the carchecker from the unit.We find that all production and maintenance employees of the Companyin and about its logging camp and its operations at Bend, Oregon, excludingoffice and clerical employees, car checker, conductors, brakemen, engineers,and firemen employed on the railroad, maintenance foremen, and any othersupervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V TIIE DETERMINATION OF REPRESENTATIVESWe shall direct thatthe question concerning representationwhich hasarisen beresolvedby means of an electionby secret ballot among the em-ployees in the appropriateunit who were employed during the pay-rollperiod immediately precedingthe date of the Direction of Electionherein,subject to the limitationsand additionsset forth in the Direction.The I. W. A. requests that it appear on,-the ballot as "L W. A , Local 6-7,C. I. 0." The request is hereby granted.DIRECTION 'OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Shevlin-Nixon Company,Bend, Oregon, an election by secret ballot shall he conducted as early as 162DECISIONS OF NATIONAL LABOR RELATIONS BOAR])possible, but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for the Nine-teenth Region, acting in this matteras agentfor the National Labor Rela-tions Board,and subject to Article III, Sections 10 and 11, of said Rulesand Regulations,among theemployees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetherthey desire to be represented by Lumber and Sawmill Workers Union,Locals 2928 and 2940, A. F. of L., or by I. W. A., Local 6-7, C. T. 0., for thepurposes of collective bargaining,or by neither.11